Name: Commission Regulation (EC) No 2468/1999 of 22 November 1999 prohibiting fishing for Norway lobster by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 23. 11. 1999L 300/14 COMMISSION REGULATION (EC) No 2468/1999 of 22 November 1999 prohibiting fishing for Norway lobster by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3), as last amended by Commission Regulation (EC) No 1619/ 1999 (4), lays down quotas for Norway lobster for 1999; (2) in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, the Commission must fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) according to the information received by the Commis- sion, catches of Norway lobster in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of the Netherlands or registered in the Netherlands have exhausted the quota allocated for 1999; the Netherlands have prohibited fishing for this stock from 21 October 1999; this date should be adopted in this Regulation also, HAS ADOPTED THIS REGULATION: Article 1 Catches of Norway lobster in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of the Netherlands or registered in the Netherlands are hereby deemed to have exhausted the quota allocated to the Netherlands for 1999. Fishing for Norway lobster in the waters of ICES divisions II a (EC zone) and IV (EC zone) by vessels flying the flag of the Netherlands or registered in the Netherlands is hereby prohib- ited, as are the retention on board, transhipment and landing of this stock caught by the above vessels after the date of applica- tion of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 21 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1. (4) OJ L 192, 24.7.1999, p. 14.